DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on July 25, 2022.
Claims 1 and 10 have been amended and are hereby entered.
Claims 17–20 have been canceled.
Claims 1–16 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed July 25, 2022 has been entered.  Claims 1–16 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–16 are directed to a process (“A method”).  Thus, claims 1–16 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–16, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving a request for enrollment from a user . . .;
enrolling the user . . .;
transmitting a message to the user to query the user about accepting payment card account . . . transactions;
receiving . . . a response from the user to the message;
based on said response, downloading . . . a list of acquirer financial institutions . . .;
receiving . . . an indication that the user has selected one of the acquirer financial institutions from the list . . .; and
. . . accept payment card account information via the transactions; and
receiving . . . an account provisioned to . . . the user, wherein the account is in association with both the transaction acceptance . . . and the payment . . .. 
The claims, therefore, recite facilitating receiving payment transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The additional elements of the claims are various generic computer components to implement this abstract idea (“wallet service provider (WSP) computer”, “device”, “application program”, “payment-enable device”, “point of sale device”, “point of sale transaction acceptance device”, “QR code”, Near Field Communication (NFC)”, “mobile device”, “smartphone”, and “website”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive and transmit transaction data and perform a payment.  The claims recite various payment applications for allowing devices to provide and accept payment, but this technology is merely being used as a tool to implement the abstract idea of performing a payment transaction.  Because the invention is using the technology simply as a tool to perform the abstract idea on, rather than providing any improvement to the technology itself, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 10 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are performed through a mobile device in claim 10 rather than a wallet services computer.  Thus, because the same analysis should be used for all categories of claims, claim 10 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–9 and 11–16 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 3, and 11, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the user device recited in claim 1 and the mobile device recited in claim 10 by further specifying what the devices are—“mobile device” and “smartphone”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 5, 15, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the enrollment process recited in claims 1 and 10 by further specifying where the process is occurring—“via a website hosted by the WSP computer”, “during a session in which the user accesses said website”, and “during a session resulting from said accessing step”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving a user’s name and contact information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 7 and 13, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite opening a wallet account, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.
For claims 8 and 12, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite collecting “know-your-customer” information.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 9, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites transmitting the “know-your-customer” information to an acquirer.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–8 and 10–16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent No. 2014/0249999 (“Johnson”) in view of Remy, U.S. Patent App. No. 2004/0054632 (“Remy”); Skoff, II, U.S. Patent App. No. 2015/0032588 (“Skoff”); Ramaci, U.S. Patent App. No. 2014/0164154 (“Ramaci”); and Pourfallah et al., U.S. Patent App. No. 2012/0253852 (“Pourfallah”).
For claim 1, Johnson teaches:
A method comprising (¶ 34: example methods):
receiving a request for enrollment from a user at a wallet service provider (WSP) computer (¶ 36–37: registration request from merchant computer; ¶ 35: MID-platform may be on personal device);
enrolling the user in the WSP computer (¶ 73: merchant enrollment and registration complete for MID-platform);
transmitting a message to the user to query the user about accepting payment card account system transactions (Fig. 23B, ¶ 67: merchant questioned whether accepts credit card payments);
receiving, in the WSP computer, a response from the user to the message (Fig. 23B, ¶ 67: merchant selects whether accepts credit card payments);
based on said response (¶ 68: enrollment onboarding continues based on response), . . . prior to operating the device as a point of sale device (¶ 126: merchant enrollment prior to any payment);
receiving, in the WSP computer, from the device operated by the user, an indication that the user has selected one of the acquirer financial institutions from the list (¶ 128: merchant selects account provider from list) . . ..
Johnson does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; downloading, from the WSP computer, to the device operated by the user, a list of acquirer financial institutions; downloading, to said device operated by the user, a transaction acceptance application program supplied by said selected one of the acquirer financial institutions, said downloaded application program enabling said device to operate as a point of sale transaction acceptance device by generating transaction data and to accept payment card account information via the transactions; receiving, at the device operated by the user, an account provisioned to the device operated by the user, wherein the account is in association with both the transaction acceptance application and the payment application program; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
	Remy, however, teaches:
downloading, from the WSP computer, to the device operated by the user, a list of acquirer financial institutions (¶ 77-79: user downloads list of all banks and selects their bank).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson by adding the bank selection from Remy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating a payment system with security guarantees—a benefit explicitly disclosed by Remy (¶ 20–21: need for simple and economic system with all the secured guarantees; ¶ 78: invention allows for selection of bank for secure payments).
The combination of Johnson and Remy does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; downloading, to said device operated by the user, a transaction acceptance application program supplied by said selected one of the acquirer financial institutions, said downloaded application program enabling said device to operate as a point of sale transaction acceptance device by generating transaction data and to accept payment card account information via the transactions; receiving, at the device operated by the user, an account provisioned to the device operated by the user, wherein the account is in association with both the transaction acceptance application and the payment application program; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
	Skoff, however, teaches:
downloading, to said device operated by the user, a transaction acceptance application program supplied by said selected one of the acquirer financial institutions, said downloaded application program enabling said device to operate as a point of sale transaction acceptance device . . . and to accept payment card account information via the transactions (¶ 101: merchant downloads payment application for accepting payments through input device, for example; ¶ 28: provider bank for settling payment card transactions; ¶ 19: card reader used similarly to dedicated POS terminals; ¶ 33: payment application for receiving account information); and
receiving, at the device operated by the user, an account provisioned to the device operated by the user (¶ 31: merchant account associated with merchant device), wherein the account is in association with both the transaction acceptance application and the payment application program (¶ 34: merchant account for application for accepting payments; 35: merchant account can also be used for making payments).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson and the bank selection in Remy by adding the payment application and merchant account from Skoff.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of accepting payments without the need for a dedicated POS terminal—a benefit explicitly disclosed by Skoff (¶ 4: mobile devices allow for applications to accept payments).  Johnson, Remy, and Skoff are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Johnson, Remy, and Skoff does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; by generating transaction data; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
Ramaci, however, teaches:
based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device (¶ 29: application downloaded to mobile device for initiating transactions); and
by generating transaction data (¶ 85: data corresponding to transaction and payment data for reconciliation of transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson, the bank selection in Remy, and the payment application in Skoff by adding the payment application from Ramaci.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transaction initiation and acceptance more convenient—through a transaction apparatus and application—a benefit explicitly disclosed by Ramaci (¶ 5: need for consolidating financial items needed for transactions; ¶ 14, 16: invention provides transaction apparatus and application for using transaction information to initiate and accept payment transactions).  Johnson, Remy, Skoff, and Ramaci are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Johnson, Remy, Skoff, and Ramaci does not teach: detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
Pourfallah, however, teaches:
detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) (¶ 84: user device scans QR code from client device to obtain merchant and product data to process transaction) provided by another payment enabled device (¶ 82: client may be mobile device), causing the device operated by the user to operate as the point of sale transaction acceptance device (¶ 264–266, 290: user device can perform various functions after scanning QR code, including processing transaction and generating a receipt); or
employment of the payment application program, causing the device to operate as a payment-enabled device (¶ 274: wallet mobile application for paying transactions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson, the bank selection in Remy, the payment application in Skoff, and the payment application in Ramaci by adding the QR code from Pourfallah.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of securing data for a transaction—through encrypted data encoded into a QR code—a benefit explicitly disclosed by Pourfallah (¶ 88–89: invention advantageously encodes encrypted data into QR code to authenticate transactions).  Johnson, Remy, Skoff, Ramaci, and Pourfallah are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 2, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 1 above, and Johnson further teaches:
The method of claim 1, wherein the device operated by the user is a mobile device (¶ 104: mobile device can be used).
For claim 3, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 2 above, and Johnson further teaches:
The method of claim 2, wherein the mobile device is a smartphone (¶ 35: smart phone may be used).

For claim 4, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 1 above, and Johnson further teaches:
The method of claim 1, wherein said request is received via a website hosted by the WSP computer (¶ 36: web-based registration page on MID-Platform server).
For claim 5, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 4 above, and Johnson further teaches:
The method of claim 4, wherein: the step of receiving a request occurs during a session in which the user accesses said website (¶ 36–38: request within web http session); and
the step of receiving an indication occurs during said session (¶ 126–128: enrollment step of selecting providers; ¶ 84: enrollment saved within one session).
For claim 6, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 1 above, and Johnson further teaches:
The method of claim 1, wherein said enrolling step includes receiving the user's name and the user's contact information (¶ 30: registration of name and information).
For claim 7, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 6 above, and Johnson further teaches:
The method of claim 6, wherein said enrolling step includes opening a wallet account for the user (¶ 68–69: wallet account sign-up if does not exist).
For claim 8, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 1 above, and Johnson further teaches:
The method of claim 1, further comprising: receiving, by the WSP computer, KYC (know-your-customer) information from the user, the KYC information including at least one of: (a) the user's social security number; (b) an image of the user's driver's license; (c) an image of the user's passport; (d) an image of the user's government identification card; and (e) the user's government identification number (¶ 40, 68: registration with social security or other ID number).
For claim 10, Johnson teaches:
A method comprising (¶ 34: example methods):
using a mobile device to access a wallet service provider (WSP) website (¶ 36: web-based registration page on MID-Platform server; ¶ 104: mobile device can be used);
enrolling as a user on the WSP website (¶ 73: merchant enrollment and registration complete for MID-platform);
receiving, by the mobile device, from the WSP website, a query about accepting payment card account system transactions (Fig. 23B, ¶ 67: merchant questioned whether accepts credit card payments);
transmitting, by the mobile device, to the WSP website, a response to the query (Fig. 23B, ¶ 67: merchant selects whether accepts credit card payments);
 . . . prior to operating the device as a point of sale device (¶ 126: merchant enrollment prior to any payment);
indicating, by the mobile device, to the WSP website, selection of one of the acquirer financial institutions from the list (¶ 128: merchant selects account provider from list) . . ..
Johnson does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; receiving, by the mobile device, from the WSP website, a list of acquirer financial institutions; receiving, by the mobile device, from the WSP website, a download of a transaction acceptance application program supplied by said one of the acquirer financial institutions, said downloaded application program enabling said mobile device to operate as a point of sale transaction acceptance device by generating transaction data and to accept payment card account information via the transactions; receiving, at the mobile device, an account provisioned to the mobile device, wherein the account is in association with both the transaction acceptance application and the payment application program; logging onto the downloaded transaction acceptance application program; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
	Remy, however, teaches:
receiving, by the mobile device, from the WSP website, a list of acquirer financial institutions (¶ 77-79: user downloads list of all banks and selects their bank).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson by adding the bank selection from Remy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating a payment system with security guarantees—a benefit explicitly disclosed by Remy (¶ 20–21: need for simple and economic system with all the secured guarantees; ¶ 78: invention allows for selection of bank for secure payments).
The combination of Johnson and Remy does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; receiving, by the mobile device, from the WSP website, a download of a transaction acceptance application program supplied by said one of the acquirer financial institutions, said downloaded application program enabling said mobile device to operate as a point of sale transaction acceptance device by generating transaction data and to accept payment card account  information via the transactions; receiving, at the mobile device, an account provisioned to the mobile device, wherein the account is in association with both the transaction acceptance application and the payment application program; logging onto the downloaded transaction acceptance application program; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
	Skoff, however, teaches:
receiving, by the mobile device, from the WSP website, a download of a transaction acceptance application program supplied by said one of the acquirer financial institutions, said downloaded application program enabling said mobile device to operate as a point of sale transaction acceptance device . . . and to accept payment card account  information via the transactions (¶ 101: merchant downloads payment application for accepting payments through input device, for example; ¶ 28: provider bank for settling payment card transactions; ¶ 19: card reader used similarly to dedicated POS terminals; ¶ 33: payment application for receiving account information); and
receiving, at the mobile device, an account provisioned to the mobile device (¶ 31: merchant account associated with merchant device), wherein the account is in association with both the transaction acceptance application and the payment application program (¶ 34: merchant account for application for accepting payments; 35: merchant account can also be used for making payments).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson and the bank selection in Remy by adding the payment application from Skoff.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of accepting payments without the need for a dedicated POS terminal—a benefit explicitly disclosed by Skoff (¶ 4: mobile devices allow for applications to accept payments).  Johnson, Remy, and Skoff are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Johnson, Remy, and Skoff does not teach: based on the enrollment, downloading, to a device operated by the user, a payment application program enabling the device to operate as a payment-enabled device; by generating transaction data; logging onto the downloaded transaction acceptance application program; and detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
Ramaci, however, teaches:
based on the enrollment, downloading to the mobile device, a payment application program enabling the device to operate as a payment-enabled device (¶ 29: application downloaded to mobile device for initiating transactions); and
by generating transaction data (¶ 85: data corresponding to transaction and payment data for reconciliation of transaction); and 
logging onto the downloaded transaction acceptance application program (¶ 89: user logs in to payment acceptance application).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson, the bank selection in Remy, and the payment application in Skoff by adding the payment application from Ramaci.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transaction initiation and acceptance more convenient—through a transaction apparatus and application—a benefit explicitly disclosed by Ramaci (¶ 5: need for consolidating financial items needed for transactions; ¶ 14, 16: invention provides transaction apparatus and application for using transaction information to initiate and accept payment transactions).  Johnson, Remy, Skoff, and Ramaci are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Johnson, Remy, Skoff, and Ramaci does not teach: detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) provided by another payment enabled device, causing the device operated by the user to operate as the point of sale transaction acceptance device; or employment of the payment application program, causing the device to operate as a payment-enabled device.
Pourfallah, however, teaches:
detecting, by the device operated by the user: a QR code or Near Field Communication (NFC) (¶ 84: user device scans QR code from client device to obtain merchant and product data to process transaction) provided by another payment enabled device (¶ 82: client may be mobile device), causing the device operated by the user to operate as the point of sale transaction acceptance device (¶ 264–266, 290: user device can perform various functions after scanning QR code, including processing transaction and generating a receipt); or
employment of the payment application program, causing the device to operate as a payment-enabled device (¶ 274: wallet mobile application for paying transactions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson, the bank selection in Remy, the payment application in Skoff, and the payment application in Ramaci by adding the QR code from Pourfallah.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of securing data for a transaction—through encrypted data encoded into a QR code—a benefit explicitly disclosed by Pourfallah (¶ 88–89: invention advantageously encodes encrypted data into QR code to authenticate transactions).  Johnson, Remy, Skoff, Ramaci, and Pourfallah are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 11, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 10 above, and Johnson further teaches:
The method of claim 10, wherein the mobile device is a smartphone (¶ 35: smart phone may be used).
For claim 12, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 10 above, and Johnson further teaches:
The method of claim 10, further comprising: transmitting, from the mobile device, to the WSP website, KYC (know-your- customer) information, the KYC information including at least one of: (a) the user's social security number; (b) an image of the user's driver's license; (c) an image of the user's passport; (d) an image of the user's government identification card; and (e) the user's government identification number (¶ 40, 68: registration with social security or other ID number).
For claim 13, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 10 above, and Johnson further teaches:
The method of claim 10, wherein said enrolling step includes requesting opening of a wallet account for the user (¶ 68–69: wallet account sign-up if does not exist).
For claim 14, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 10 above, and Johnson further teaches:
The method of claim 10, wherein said enrolling step includes transmitting, from the mobile device, to the WSP website, the user's name and contact information (¶ 30: registration of name and information).
For claim 15, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 10 above, and Johnson further teaches:
The method of claim 10, wherein: the enrolling step occurs during a session resulting from said accessing step (¶ 36–38: request within web http session); and
said step of receiving the list of acquirer financial institutions occurs during said session (¶ 126–128: enrollment step of selecting providers; ¶ 84: enrollment saved within one session).
For claim 16, Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 15 above, and Johnson further teaches:
The method of claim 15, wherein the step of receiving the download occurs during said session (¶ 84: enrollment saved within one session).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., U.S. Patent No. 2014/0249999 (“Johnson”) in view of Remy, U.S. Patent App. No. 2004/0054632 (“Remy”); Skoff, II, U.S. Patent App. No. 2015/0032588 (“Skoff”); Ramaci, U.S. Patent App. No. 2014/0164154 (“Ramaci”); Pourfallah et al., U.S. Patent App. No. 2012/0253852 (“Pourfallah”); and Karpenko et al., U.S. Patent App. No. 2015/0052064 (“Karpenko”).
Johnson, Remy, Skoff, Ramaci, and Pourfallah teach all the limitations of claim 8 above.  The combination of Johnson, Remy, Skoff, Ramaci, and Pourfallah does not teach: transmitting the received KYC information from the WSP computer to the selected one of the acquirer financial institutions.
Karpenko, however, teaches:
The method of claim 8, further comprising: transmitting the received KYC information from the WSP computer to the selected one of the acquirer financial institutions (¶ 51: merchant application can communication payment information to acquirer computer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wallet enrollment in Johnson, the bank selection in Remy, the payment application in Skoff, the payment application in Ramaci, and the QR code in Pourfallah by adding the payment information communication from Karpenko.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making payments with merchants more secure—through a merchant application and transaction processors—a benefit explicitly disclosed by Karpenko (¶ 5–6: need for more secure payments at merchants; ¶ 8: invention provides merchant application for processing payments).  Johnson, Remy, Skoff, Ramaci, Pourfallah, and Karpenko are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on July 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are integrated into a practical application because they recite various improvements to the operation of a system.  Applicant explains that the claimed invention allows user devices to function as both payment device and point of sale transaction acceptance device via detection of a QR code or NFC.  Applicant further explains that a merchant’s ability to accept transactions is enabled by a relationship with an acquirer and use of suitable point-of-sale equipment, which the claimed invention provides through allowing users to enroll with a wallet service provider, establish an acquirer relationship, and download a suitable application for detecting QR codes or NFC and permitting payment acceptance.  Allowing a user to accept payments, even on a user device for payments detecting NFC or QR codes, is still just an improvement to the abstract idea of a commercial interaction.  The claims provide the functionality of payment acceptance through connecting a user to an acquirer, providing a transaction account, and then having the user download an application for accepting payments, through scanning a code.  The claims are therefore merely using the payment acceptance application technology as a tool to perform the abstract idea rather than improving the technology itself in any way.  The claims, as they are currently written, merely implement the transactions on a user device with an application to make the transactions more applicable to different users, rather than improving the user devices themselves in any way.  Thus, claims 1–16 do not include additional elements sufficient to integrate the judicial exception into a practical application.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–16 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 10 and argues that the combination of Johnson (U.S. Patent No. 2014/0249999) in view of Remy (U.S. Patent App. No. 2019/0220839), Skoff (U.S. Patent App. No. 2015/0032588), and Ramaci (U.S. Patent App. No. 2014/0164154) does not disclose these additional limitations.  Claims 1 and 10, however, are currently rejected under 35 U.S.C. 103 over Johnson in view of Remy, Skoff, Ramaci, and Pourfallah (U.S. Patent App. No. 2012/0253852).  Thus, Applicant’s arguments with respect to claims 1 and 10 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 10, which were amended to overcome the rejections under 35 U.S.C. 103.  As discussed above, however, claims 1 and 10 are currently rejected under 35 U.S.C. 103 over Johnson in view of Remy, Skoff, Ramaci, and Pourfallah.  Thus, Applicant’s arguments with respect to claims 2–9 and 11–16 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Wagner, U.S. Patent App. No. 2016/0048814, discloses a merchant payment platform.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696        
                                                                                                                                                                                                
/JOSEPH W. KING/Primary Examiner, Art Unit 3696